DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-26 in the reply filed on 5/13/2021 is acknowledged.  Claims 27-31 are withdrawn.
Claim Objections
Claims 6 and 19 are objected to because of the following informalities: at the end of claims 6/19 the limitation “and the position that is near the stage” should be “and a position that is near the stage”.  This doesn’t rise to the level of an 112b indefinite issue, but should be resolved nevertheless.  Appropriate correction is required.
Specification
It is suggested to remove the reference to the claim numbers in paragraphs 0082-0112, since claim numbers can change.  Additionally, repeating the claims verbatim in the specification (paragraphs 0082-0112), while not improper, appears to serve no purpose since it is redundant information, which is provided in the claims and described in more detail in the specification, and claims can be amended overtime as well.
Claim Interpretation
The Examiner wishes to point out to applicant that claims 1-26 are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus is viewed as recitation of 
Additionally, in claim 14 “a remaining structure: is being interpreted as described in Applicant’s paragraph 0043, that the remaining structure can be just the foil or have remaining material on the foil after curing.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 6, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 6, 9, and 10 recite the limitation "the second holddown device".  There is insufficient antecedent basis for this limitation in these claims.  Claims 4, 6, 9, and 10 all depend on claim 1.  However claim 1 never states a second holddown device, just that there is at least one holddown device, which is not the same thing.  Proper antecedent basis lies in claim 3, which explicitly states a second holddown device.  For examination purposes claims 4, 6, 9, and 10 will depend on claim 3.
The term "resilient" in claims 9 and 22 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of the 
The term "hard" in claims 10 and 23 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of the possible materials and properties that could fall under “hard” are unknown thus the claim is vague and indefinite.  The only discussion of “hard” is a copy of the exact claim language in paragraphs 0091 and 0104.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 26 states the spring forces are variable.  However this is already stated in claims 24 and 25.  Claim 24 states the forces applied by the support structure are variable, and claim 25 states the support structure is a spring, thus inherently the springs of claim 25 have variable spring forces, which makes claim 26 redundant.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13, and 13-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuijpers (US PGPub 2016/0332386; already of record).  Regarding claim 1, Kuijpers teaches:
A support structure (transparent support plate 4)
A stage positioned opposite the support structure and configured to hold a stacked arrangement of one or more cured layers of a resin (stage 12)
One or more actuators operable to move the stage away from the support structure (paragraph 0038, the stage 12 moves up and down, thus there is one or more actuators)
A radiant energy apparatus positioned opposite the stage such that the support structure is positioned between the radiant energy apparatus and the stage (radiation source 5, the plate 4 is between the source 5 and the stage 12)
The radiant energy apparatus being operable to generate and project radiant energy through the support structure on the resin in a predetermined pattern (paragraph 0030)
A foil separation device that includes at least one holddown device that is configured such that a foil contacts the at least one holddown device as the stage is moved away from the support structure in a separation process (The embodiment of Figure 6, paragraphs 0068-0070, shows separation rolls 11 which act on a film as claimed)
Regarding claim 2, Kuijpers teaches:
Wherein the at least one holddown device is configured to maintain a fixed position relative to the support structure (paragraph 0069, the rolls 11 can be stationary or move)
Regarding claim 3, Kuijpers teaches:
a first holddown device (Figure 6, the left hand roll 11)
a second holddown device (Figure 6, the right hand roll 11)
wherein the first holddown device is configured to move relative to the second holddown device (paragraph 0069, the rolls 11 can be moved, thus there is relative movement)
Regarding claim 4, Kuijpers teaches:
Wherein the first holddown device and the second holddown device are configured to move relative to the support structure (Figure 6, paragraph 0069, the rolls 11 can be moved, thus there is relative movement)

Regarding claim 5, Kuijpers teaches:
Wherein the at least one holddown device is a roller (the separation rolls 11 are seen as rollers)
Regarding claim 6, Kuijpers teaches:
Wherein the first holddown device and the second holddown device can move between a position near the support structure and a position that is near the stage (As seen in Figure 6 and paragraph 0069, the rolls 11 can move thus when the rolls are farther apart they are nearer the transparent support plate 4, and when the move towards each other they are at a position that is near the stage 12)
Regarding claim 7, Kuijpers teaches:
Wherein the at least one holddown device defines a surface against which foil can slide (the rolls 11 have a surface against which the foil substrate 2 can slide)
Regarding claim 8, Kuijpers teaches:
Wherein the at least one holddown device is a fulcrum operable to aid in separation of the foil from the cured resin layer (As seen in Figure 6 the rolls 11 are acting as a fulcrum to help separate the foil 2 from the cured layer)
Regarding claim 9, Kuijpers teaches:
Wherein at least one of the first holddown device and the second holddown device is formed of a resilient material (The rolls 11 are made of a material.  Every material is resilient to some degree, and since the Applicant has provided no basis for what resilient means, then the material of rolls 11 are resilient)


Regarding claim 10, Kuijpers teaches:
Wherein at least one of the first holddown device and the second holddown device is formed of a hard material (The rolls 11 are made of a material.  Every material is has some degree of hardness, and since the Applicant has provided no basis for what hard means, then the material of rolls 11 are hard)
Regarding claim 13, Kuijpers teaches:
Wherein the at least one holddown device is in contact with the foil at the beginning of the separation process (paragraph 0068, the rolls 11 are for pulling down the foil 2 when the stage attempts to separate the object from the foil, thus this would mean the rolls 11 are on the foil at the beginning of the separation process)
Regarding claim 14, Kuijpers teaches:
A support structure (transparent support plate 4)
A stage positioned opposite the support structure and configured to hold a stacked arrangement of one or more cured layers of the resin (stage 12)
One or more actuators operable to move the stage away from the support structure (paragraph 0038, the stage 12 moves up and down, thus there is one or more actuators)
A material depositor operable to deposit a resin that is curable onto a build surface (resin depositor 14)
A radiant energy apparatus positioned opposite the stage such that the support structure is positioned between the radiant energy apparatus and the stage (radiation source 5, the plate 4 is between the source 5 and the stage 12)
A foil that extends between the support structure and the stage (foil substrate 2)
A build surface that is defined by the foil and positioned such that it faces the stage (As seen in Figures 2, 5, and 6) 
The radiant energy apparatus being operable to generate and project radiant energy through the support structure and the foil on the resin in a predetermined pattern (paragraph 0030)
A foil separation device that is positioned between the stage and the support structure (The embodiment of Figure 6, paragraphs 0068-0070, shows separation rolls 11 which are positioned as claimed)
Wherein the foil separation device includes a first holddown device and a second holddown device that are configured such that a remaining structure contacts the first holddown device and the second holddown device when the stage is moved away from the support structure (There are two rolls 11 in Figure 6, and they act as claimed)
Regarding claim 15:
See remarks regarding claim 2.
Regarding claim 16:
See remarks regarding claim 3.
Regarding claim 17:
See remarks regarding claim 4.
Regarding claim 18:
See remarks regarding claim 5.
Regarding claim 19:
See remarks regarding claim 6.

Regarding claim 20:
See remarks regarding claim 7.
Regarding claim 21:
See remarks regarding claim 8.
Regarding claim 22:
See remarks regarding claim 9.
Regarding claim 23:
See remarks regarding claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, and 24-26 rejected under 35 U.S.C. 103 as being unpatentable over Kuijpers, in view of Budge et al (U.S. PGPub 2019/0202121; herein Budge).  Regarding claim 11, Kuijpers is silent to:
Wherein the at least one holddown device is supported by a spring having a spring force 
In the same field of endeavor Budge teaches that compression rollers in an additive manufacturing apparatus can be attached to springs (paragraph 0025).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the springs of Budge on the rolls of Kuijpers, since the springs allow for the application of a compression force and that such springs can be adjusted to the required force for the required process parameters (paragraph 0025 of Budge).  Even though the compression roller of Budge is a different structure compared to the rolls of Kuijpers the basic mechanical concept is the same, applying a downward force to act on a layer to keep it in the desired location, and as discussed above Budge teaches why one would want springs with a roller.
Regarding claim 12:
As previously discussed Budge teaches the spring force can be variable.
Regarding claims 24-26:
See remarks regarding claim 11.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743